Exhibit 5.1 [Letterhead of Pringle & Herigstad] January 20, 2012 Investors Real Estate Trust 1400 31st Avenue SW, Suite 60 Minot, North Dakota58702 Ladies and Gentlemen: In connection with the issuance by Investors Real Estate Trust, a North Dakota real estate investment trust (the “Company”), of common shares of beneficial interest, no par value per share, of the Company (the “Common Shares”) having an aggregate gross sales price of up to $100,000,000 (the “Shares”) pursuant to (a) the Company’s Registration Statement on Form S-3 (Registration No.333-165977) (the “Registration Statement”), which was filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), and (b)the related prospectus dated May 4, 2010, as supplemented by the prospectus supplement relating to the sale of the Shares dated January 20, 2012 (as so supplemented, the “Prospectus”), as filed by the Company with the Commission pursuant to Rule 424(b) under the Act, certain legal matters with respect to the Shares are being passed upon for you by us. At your request, this opinion is being furnished to you for filing as Exhibit5.1 to the Company’s Current Report on Form 8-K to be filed with the Commission on the date hereof (the “Form8-K”). The Shares are being offered, issued and sold pursuant to a Sales Agreement dated January 20, 2012 (the “Sales Agreement”) among the Company, IRET Properties and BMO Capital Markets Corp. (“BMO”). In our capacity as your counsel in the connection referred to above, we have examined originals, or copies certified or otherwise identified, of (i)the Company’s Articles of Amendment and Third Restated Declaration of Trust and Third Restated Trustees’ Regulations (Bylaws), in each case as amended to date; (ii)the Sales Agreement; (iii)the Registration Statement and the Prospectus; and (iv)corporate records of the Company as furnished to us by you, certificates of public officials and of representatives of the Company, statutes and other instruments and documents as a basis for the opinions hereinafter expressed. In giving such opinions, we have relied upon certificates of officers of the Company and of public officials with respect to the accuracy of the material factual matters contained in such certificates. In giving the opinions below, we have assumed that the signatures on all documents examined by us are genuine, that all documents submitted to us as originals are accurate and complete, that all documents submitted to us as copies are true and correct copies of the originals thereof and that all information submitted to us was accurate and complete. On the basis of the foregoing, and subject to the assumptions, limitations and qualifications hereinafter set forth, we are of the opinion that the Shares have been duly authorized by all necessary corporate action on the part of the Company and, when issued and delivered through BMO as sales agent against payment of the purchase price therefore in accordance with the Sales Agreement, will be validly issued, fully paid and nonassessable. The opinions set forth above are limited in all respects to matters of the laws of the State of North Dakota and applicable federal law. We hereby consent to the filing of this opinion of counsel as Exhibit5.1 to the Form 8-K. We also consent to the reference to our Firm under the heading “Legal Matters” in the Prospectus. In giving this consent, we do not hereby admit that we are in the category of persons whose consent is required under Section7 of the Act or the rules and regulations of the Commission thereunder. Very truly yours, Pringle & Herigstad, P.C. /s/ David Hogue David Hogue
